STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                        FILED
                                                                              September 6, 2016
vs) No. 15-1009 (Monongalia County 13-F-122)                                      RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Thomas Williams,
Defendant Below, Petitioner


                               MEMORANDUM DECISION
        Petitioner Thomas Williams, by counsel David M. Grunau, appeals the Circuit Court of
Monongalia County’s September 22, 2015, order denying his motion for credit for time served.
The State of West Virginia, by counsel Shannon Frederick Kiser, filed a response in support of
the circuit court’s order. On appeal, petitioner raises the sole argument that the circuit court erred
in denying him credit for time served in another jurisdiction in violation of constitutional
safeguards.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In November of 2011, Quintin Bolden was shot and killed. Several months later, the
United States Marshals Service and the Monongalia County Sheriff’s Department arrested
petitioner on federal drug charges and subsequently released him on bail. Although the
Monongalia Sheriff’s Department questioned petitioner regarding the murder of Mr. Bolden,
petitioner was not detained or arrested for that crime.

        In April of 2012, petitioner was arrested on felony drug charges in the State of
Pennsylvania. While awaiting disposition of these charges, federal authorities in West Virginia
filed a writ to return petitioner to the United States District Court for the Northern District of
West Virginia for violating his bond. Thereafter, petitioner was transferred to federal custody in
West Virginia wherein the district court revoked petitioner’s bail and returned him to
Pennsylvania for disposition of those charges with a federal detainer on him for the charges
pending in the district court. In September of 2012, petitioner was returned to federal custody in
West Virginia, having pled guilty to the Pennsylvania charges.

        In November of 2012, petitioner pled guilty in district court to one count of cocaine
distribution. While awaiting sentencing on his federal drug charge, the State issued a warrant on

                                                  1

February 6, 2013, charging petitioner with the murder of Mr. Bolden and placed a detainer on
him for this charge. Thereafter, on March 3, 2013, the district court sentenced petitioner to a term
of incarceration of twenty-seven months with credit for time served beginning on September 12,
2012, when he was returned to federal custody after the disposition of his Pennsylvania drug
charges.

       In March of 2013, while incarcerated in the Federal Bureau of Prisons system, a
Monongalia County grand jury indicted petitioner on one count of first-degree murder for the
death of Mr. Bolden. In October of 2013, the State filed a writ of habeas corpus ad prosequedum
requesting to transfer petitioner from a federal facility to the North Central Regional Jail during
the pendency of his murder trial. Subsequently, petitioner was transferred to the North Central
Regional Jail where he continued to serve his federal prison sentence. On August 27, 2014, the
State was notified that petitioner discharged his federal prison sentence.

        On March 10, 2015, petitioner pled guilty to one count of second-degree murder. By
order entered April 20, 2015, the circuit court sentenced petitioner to a term of incarceration of
twenty-five years with an effective sentencing date of August 27, 2014, the day petitioner
discharged his federal sentence. Several months later, petitioner filed a “Memorandum of Fact
and Law Regarding Sentencing” arguing that because the State formally charged him with first-
degree murder and placed a detainer on him on February 6, 2013, he is entitled to receive state
credit for time served beginning on this date, even though he was in federal custody. The circuit
court denied petitioner’s motion by order entered on September 22, 2015. It is from this order
that petitioner appeals.

       We have previously held as follows:

                “In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.” Syl.
       Pt. 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

Syl., State v. Allen, 224 W.Va. 444, 686 S.E.2d 226 (2009). On appeal, petitioner argues that he
is entitled to credit for time served while in federal custody to be applied to his term of
incarceration for second-degree murder, from the date on which the State formally charged him
with first-degree murder and placed a detainer on him. Based on our thorough review of the
record on appeal, we find no error in the circuit court’s order.

        Petitioner argues that his time of incarceration on an unrelated federal drug charge
(cocaine distribution) should be credited against his current sentence for second-degree murder.
This Court has held that criminal defendants are not entitled to credit for time served on
unrelated charges. See State v. Wears, 222 W.Va. 439, 445, 665 S.E.2d 273, 279 (2008)
(denying defendant’s request for credit for time served between the State’s voluntary dismissal
of an indictment and the defendant’s reindictment because he remained in custody serving time

                                                 2

on unrelated charges); Echard v. Holland, 177 W.Va. 138, 144, 351 S.E.2d 51, 57 (1986)
(incarcerated defendant not entitled to credit for time served for offense committed after
imposition of sentence on prior crime). For these reasons, the Court finds no error in the circuit
court’s order denying petitioner’s motion for a correction of sentence.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: September 6, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3